Exhibit 10.35

 

MODIFICATION TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

 

This Modification to amended and Restated Loan and Security Agreement (the
“Modification”) is entered into as of February 28, 2003, by and between
Broadvision, Inc., a Delaware corporation (the “Borrower”) and Silicon Valley
Bank, a California-chartered bank (“Bank”).

 

1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS.
Among other indebtedness which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to that certain Amended and Restated Loan and Security
Agreement dated as of March 31, 2002 (as may be amended from time to time, the
“Loan Agreement”). The Loan Agreement provides for, among other things, a
Committed Revolving Line in the original principal amount of Twenty-Five Million
Dollars ($25,000,000). Capitalized terms used but not otherwise defined herein
shall have the respective meanings accorded to them in the Loan Agreement;
provided, that hereinafter all Indebtedness owing by Borrower to Bank under the
Loan Agreement shall be referred to as the “Indebtedness.”

 

2.                                       DESCRIPTION OF COLLATERAL AND
GUARANTIES. Repayment of the Indebtedness is secured by the Collateral as
described in the Loan Agreement and herein. Hereinafter, all documents securing
repayment of the Indebtedness, together with all other documents evidencing or
securing the Indebtedness, shall be referred to as the “Existing Loan
Documents.”

 

3.                                       DESCRIPTION OF CHANGE IN TERMS OF
EXISTING LOAN DOCUMENTS.

 

3.1                                 Interest on Revolving Advances. Section 2.3
of the Loan Agreement is hereby amended to read in full as follows:

 

2.3                                 Interest Rates, Payments.

 

(a)  Revolving Advances shall accrue interest on the aggregate principal balance
thereof from time to time outstanding at a per annum rate equal to the Prime
Rate, and the Deferred Amount (if any) shall accrue interest on the aggregate
principal balance thereof from time to time outstanding at a per annum rate
equal to the Prime Rate plus one-half percent (0.50%); provided, however, that
if Borrower fails to maintain the following minimum revenues (on a rolling
six-month basis) for the corresponding six-month periods, Revolving Advances
shall accrue interest at the per annum rate of the Prime Rate plus
three-quarters percent (.075%) and the Deferred Amount, if any, shall accrue
interest at the per annum rate of the Prime Rate plus one and one-quarter
percent (1.25%): (i) $54,000,000 for the six months ending March 31, 2003; (ii)
$51,000,000 for the six months ending June 30, 2003; (iii) $55,000,000 for the
six months ending September 30, 2003; (iv) $60,000,000 for the six months ending
December 31, 2003; and (v) $63,000,000 for every six-month period thereafter. 
Term Loan #1 shall accrue interest on the aggregate principal balance thereof
from time to time outstanding at a per annum rate equal to the Prime Rate.  Term
Loan #2 shall accrue interest on the aggregate principal balance thereof from
time to time outstanding at a per annum rate equal to the Prime Rate plus one
and one-quarter percent (1.25%). After an Event of Default, Obligations shall
accrue interest at a rate equal to three percent (3.00%) above the respective
rates effective for such Obligations immediately before the Event of Default.
The interest rate shall increase or decrease when the Prime Rate changes.
Interest is computed on a 360-day year for the actual number of days elapsed.

 

(b)  Interest on outstanding Revolving Advances and outstanding Additional
Revolving Advances shall be due and payable on the 1st Business Day of each
month.  Interest on amounts outstanding under Term Loan #1 and Term Loan #2
shall be due and payable on the 1st Business Day of each month.  Payments
received after 12:00 noon, Pacific Time, are considered received at the opening
of business on the next Business Day. When a payment is due on a day that is not
a Business Day, the payment is due on the next Business Day and additional fees
and interest shall accrue from the initial due date.

 

--------------------------------------------------------------------------------


 

3.2                                 Reporting Requirements. Section 6.2 of the
Loan Agreement is hereby amended to read in full as follows:

 

6.2                                 Financial Statements, Reports, Certificates.

 

(a)  Borrower will deliver to Bank: (i) as soon as available, but no later than
45 days after the last day of each calendar quarter, company-prepared unaudited
balance sheets and income statements covering the operations of Borrower and its
Subsidiaries during the period, certified by a Responsible Officer and in a form
acceptable to Bank; (ii) as soon as available but no later than 120 days after
the last day of Borrower’s fiscal year, audited financial statements for
Borrower, and its Subsidiaries prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm reasonably acceptable to Bank;
(iii) a prompt report of any legal actions pending or threatened against
Borrower or any Subsidiary that could result in damages or costs to Borrower or
any Subsidiary of $250,000 or more; (iv) within 45 days after the end of each
calendar quarter, a complete schedule of all accounts receivable and accounts
payable agings, as well as a deferred revenue schedule; and (v) prompt notice of
any material change in the composition of the Intellectual Property, including
any subsequent ownership right of Borrower or any Subsidiary in or to any
Copyright, Patent or Trademark not shown in any intellectual property security
agreement between Borrower and Bank or knowledge of an event that could
reasonably be expected to materially adversely affect the value of the
Intellectual Property.

 

(b)  Within 45 days after the last day of each calendar quarter, Borrower will
deliver to Bank a Compliance Certificate in the form of Exhibit C, signed by a
Responsible Officer.

 

(c)  Borrower will allow Bank to audit the Collateral at Borrower’s expense.
Such audits shall be conducted one every twelve months, commencing no later than
April 30, 2003, unless an Event of Default has occurred and is continuing (in
which case the foregoing limitation on frequency will not apply).

 

3.3                                 Deposits. Section 6.6 of the Loan Agreement
is hereby amended to read in full as follows:

 

6.6                                 Deposits.

 

Borrower will at all times, until all Obligations are paid in full, maintain in
accounts with Bank and its Affiliates an amount equal to the greater of  (i)
$60,000,000 and (ii) 75% of Borrower’s Unrestricted Cash. In addition, Borrower
will at all times maintain an operating account with Bank.

 

3.4                                 Financial Covenants. Section 6.7 of the Loan
Agreement is hereby amended to read in full as follows:

 

6.7                                 Financial Covenants.

 

(a)  Until all Obligations are paid in full, Borrower will maintain on
Borrower’s balance sheet as Unrestricted Cash, cash equivalents and long-term
investments (exclusive of  equities holdings) the following minimum amounts:
(i) $80,000,000 through September 30, 2003; (ii) $75,000,000 through
December 31, 2003; and (iii) $70,000,000 thereafter.

 

(b)  Until all Obligations are paid in full, Borrower shall maintain minimum
quarterly net income (calculated in accordance with GAAP but not including
charges related to the impairment of Goodwill or Intangibles) for each of
Borrower’s fiscal quarters as follows: (i) <$1,000,000> for the fiscal quarter
ending March 31, 2003; and (ii) $1.00 for each fiscal quarter thereafter.

 

2

--------------------------------------------------------------------------------


 

3.5                                 Definitions.  The following definitions in
Section 13.1 of the Loan Agreement are hereby amended  to read in full as
follows:

 

“Prime Rate” is the Bank’s most recently announced “prime rate” even if that is
not the lowest rate at which the Bank makes loans or otherwise extends credit;
provided, however, that for purposes of this Agreement the Prime Rate shall
never be less than 4.25%.

 

“Revolving Maturity Date” is February 27, 2004.

 

3.6                                 Amended Exhibit C.  Exhibit C of the Loan
Agreement is hereby amended to read in full as attached hereto as Attachment No.
1.

 

4.                                       CONSISTENT CHANGES.  The Existing Loan
Documents are hereby amended wherever necessary to reflect the changes 
described in Section 3 hereof.

 

5.                                       NO DEFENSES OF BORROWER.  Borrower
agrees that, as of the date hereof, it has no defenses against the obligations
to pay any amounts of the indebtedness.

 

6.                                       CONTINUING VALIDITY.  Borrower
understands and agrees that in modifying the Existing Loan Documents, Bank is
relying upon Borrower’s representations, warranties, and agreements, as set
forth in the Existing Loan Documents.  Except as expressly modified pursuant to
this Modification, the terms of the Existing Loan Documents remain unchanged and
in full force and effect, and hereafter the Existing Loan Documents shall
include the terms of this Modification as if set forth therein in full.  Bank’s
agreement to  modifications to the Existing Loan Documents pursuant to this
Modification shall in no way obligate Bank to make any future modifications to
the Existing Loan Documents.  Nothing in this Modification shall constitute a
satisfaction of the Indebtedness or any portion thereof.  It is the intention of
Bank and Borrower to retain as liable parties all makers and endorsers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker, endorser, or guarantor will be released by virtue of this
Modification.  The terms of this paragraph apply not only to this Modification,
but also to all subsequent loan modification agreements.

 

7.                                       CONDITION PRECEDENT TO EFFECTIVENESS. 
Before this Modification, and Bank’s and Borrower’s respective rights and
obligations hereunder, shall be effective Borrower shall have paid to Bank a
commitment fee of $50,000.00, plus all expenses incurred by Bank in connection
with its entering into this Modification.

 

IN WITNESS WHEREOF, each of the parties hereto has caused its duly authorized
representative to execute and deliver this Modification as of the date first set
forth above.

 

BORROWER:

 

BANK:

 

 

 

BROADVISION, INC.,
a Delaware corporation

 

SILICON VALLEY BANK,
a California-chartered bank

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

By:

/s/ [ILLEGIBLE]

Name:

 

[ILLEGIBLE]

 

 

Name:

[ILLEGIBLE]

Title:

 

President & CEO

 

 

Title:

SVP

 

3

--------------------------------------------------------------------------------


 

ATTACHMENT NO. 1

 


REVISED FORM OF

 


EXHIBIT C

 


COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

FROM:

BROADVISION, INC.

DATED:

 

 

The undersigned authorized officer of Broadvision, Inc. (“Borrower”) certifies
that under the terms and conditions of the Amended and Restated Loan and
Security Agreement dated as of March 1, 2002 between Borrower and Bank (as
amended from time to time, the “Agreement”), (i) Borrower is in complete
compliance for the period ending on the date first set forth above with all
required covenants except as noted below and (ii) all representations and
warranties in the Agreement are true and correct in all material respects on
this date.  Attached are the required documents supporting the certification. 
The Officer certifies that these are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) consistently applied from one period to
the next except as explained in an accompanying letter or footnotes.  The
Officer acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

 

Required

 

Complies

 

 

 

 

 

 

1.  Interim financial statements + CC

 

Quarterly within 45 days

 

Yes

No

2.  Annual audited financial statements + CC

 

Within 120 days of FYE

 

Yes

No

3.  Schedule of A/R + A/P Agings

 

Quarterly within 45 days

 

Yes

No

4.  Deferred Revenue Schedule

 

Quarterly within 45 days

 

Yes

No

 

 

 

 

 

 

Financial Covenants

 

Required

 

Complies

 

 

 

 

 

 

1.

Minimum unrestricted balance sheet cash

 

(i)

$80,000,000 through 9/30/03

 

Yes

No

 

 

 

(ii)

$75,000,000 through 12/31/03

 

Yes

No

 

 

 

(iii)

$70,000,000 through thereafter

 

Yes

No

 

 

 

 

 

 

 

 

2.

Minimum Net Income (per GAAP less charges related to impairment of Goodwill and
Intangibles)

 

(i)

<$1,000,000> for quarter ending 3/31/03

 

Yes

No

 

(ii)

$1.00 for each calendar quarter thereafter

 

Yes

No

 

 

 

 

 

 

Deposit Covenant

 

Required

 

Complies

 

 

 

 

 

 

Deposits with Bank and its Affiliates

 

An amount equal to the greater of

 

 

 

 

 

 

(i)

$60,000,000 or

 

 

 

 

 

 

(ii)

75% of Borrower’s Unrestricted Cash

 

Yes

No

 

--------------------------------------------------------------------------------


 

Have there been updates to Borrower’s intellectual property?

Yes

No

 

 

Comments Regarding Exceptions:  See Attached.

BANK USE ONLY

 

 

Received by:

 

 

 

 

AUTHORIZED SIGNER

 

 

 

Sincerely,

 

Date:

 

 

 

 

Broadvision, Inc.,

 

Verified:

 

a Delaware corporation

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

SIGNATURE

 

Date:

 

 

 

 

TITLE

 

Compliance
Status:                                                                                                 
Yes                    No

 

 

 

DATE

 

 

 

--------------------------------------------------------------------------------